Citation Nr: 0827676	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-35 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hand 
disability, including a disability of the index (trigger) 
finger and damaged nerves.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1954 to October 1959.  
He also had service in the National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The RO characterized the hand claim as two issues involving 
service connection for trigger finger, right index, and 
service connection for damaged nerves, right hand.  The Board 
finds that the issues are intertwined and better stated as 
entitlement to service connection for a right hand 
disability, including a disability of the index (trigger) 
finger and damaged nerves.  

The issue of entitlement to service connection for a right 
hand disability, including a disability of the index 
(trigger) finger and damaged nerves is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that current bilateral hearing loss is related to service.  

2.  A sensorineural hearing loss was not manifested during 
service or within the first year after the veteran completed 
active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.159, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2004, November 2004, April 
2006, and January 2007, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In March 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).   Initially, in October 1974, the National Personnel 
Records Center (NPRC) advised the veteran that his records 
were among those records destroyed in a fire.  Recently for 
this claim, the RO requested the veteran's service treatment 
records from NPRC, who indicated in December 2004 that there 
were no additional service treatment records.  The Board 
finds that additional efforts to obtain the veteran's service 
records would be futile, and as such, the Board finds that VA 
has fulfilled its duty to assist in obtaining such records.  
The claims file contains private and VA post-service medical 
records.  Neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim, and the Board is unaware 
of any such evidence.
Thus, the duties to notify and assist have been met.



Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

As discussed above, the veteran's service treatment records 
are not on file and were apparently destroyed in a fire at 
NPRC in St. Louis, Missouri.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran. Russo v. Brown, 9 Vet. App. 
46 (1996).

Hearing Loss

The veteran essentially contends that he currently has 
hearing loss related to service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Service treatment records are not available but a May 1975 
examination report prior to entry into the National Guard 
noted hearing was 15/15 whispered voice bilaterally.  The 
Court has established that 15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  

The veteran currently has hearing loss.  The first indication 
in the record of such is a November 2002 record from T.L. 
Sparks, M.D. who noted the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
65
70
LEFT
35
25
55
65
70

Word recognition was 100 percent in the right ear and 88 
percent in the left ear.  The impression was mild to severe 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear.  

Based on the evidence, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
While service treatment records are not of record, there is 
no indication that the veteran had hearing loss during active 
duty.  Fifteen years after active duty, on his examination at 
entry into the National Guard, the veteran had hearing within 
normal limits.  In fact, the first indication of hearing loss 
in the record is not until 2002, which is 43 years after 
discharge from active duty.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Furthermore, there is no opinion 
which provides a nexus between current disability and active 
service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over four decades following active service.  Thus, while 
there is current evidence of bilateral hearing loss, there is 
no true indication that a disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the lack of diagnosis of the claimed 
disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hearing loss related to service) because he 
does not have the requisite medical expertise.   See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The record shows that the veteran is currently being treated 
for his right hand.  A VA treatment record dated in February 
2004 noted right 5th finger contracture as a result of tank 
injury requiring stitches of the area.  Another VA treatment 
record dated around April 2004 noted trigger finger among the 
veteran's various problems.  
While service treatment records are not available, the record 
includes a February 2007 statement from a fellow service 
member.  The service member stated that during service in 
1956 in Germany, he recalled that he went to shake the 
veteran's hand but that the veteran pulled back his right 
hand.  The service member saw that the veteran's right hand 
was injured and bandaged up, and the veteran indicated to him 
that he had injured his right hand in a tank.  On remand, the 
veteran should be afforded an examination to determine the 
nature and etiology of any right hand/finger disability 
found. 

Accordingly, the issue of entitlement to service connection 
for a right hand disability, including a disability of the 
index (trigger) finger and damaged nerves, is REMANDED for 
the following action:

1.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and etiology of any right hand disability, 
including a disability of the index 
(trigger) finger and damaged nerves.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

For any hand/finger disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to service.  
The rationale for all opinions expressed 
must also be provided.

2.	Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim on appeal.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto. Thereafter, the case should be 
returned to this Board for the purpose of 
appellate disposition, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


